Citation Nr: 0714559	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-37 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 20 percent for 
cervical sprain.

3.  Entitlement to an increased (compensable) rating for an 
appendectomy scar.

4.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a degenerative changes of 
the lumbar spine, to include as secondary to service-
connected cervical sprain, has been received.

5.  Whether new and material evidence to reopen the veteran's 
claim for service connection for tinnitus has been received.

6.  Whether new and material evidence to reopen the veteran's 
claim for service connection for bilateral hearing loss has 
been received.

7.  Whether new and material evidence to reopen the veteran's 
claim for service connection for anxiety reaction has been 
received.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

9.  Entitlement to an initial rating in excess of 10 percent 
for neuralgic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

In April 1997, the RO denied the veteran's petitions to 
reopen his claims for service connection for a low back 
disability residual to a back injury, tinnitus, and bilateral 
hearing loss.  The veteran filed a notice of disagreement 
(NOD) in November 1997, and the RO issued a statement of the 
case (SOC) in April 1999.  The veteran did not file a 
substantive appeal.  In April 2002, the RO denied the 
veteran's petition to reopen his claim for service connection 
for anxiety reaction.  The veteran did not initiate an 
appeal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a two RO rating decisions.  

In an August 2003 rating decision, the RO denied the 
veteran's claims for increased ratings for hypertension, 
rated 10 percent, cervical sprain, rated 20 percent, and 
appendectomy scar, rated noncompensable.  The RO also denied 
the veteran's claim for a TDIU and denied his petitions to 
reopen his previously denied claims for service connection 
for a disability now termed lumbar spine degenerative 
changes, to include as secondary to cervical sprain, anxiety 
reaction, tinnitus, and bilateral hearing loss.  The veteran 
filed a NOD as to this decision (on a VA Form 9) in December 
2003.  The RO issued a SOC in August 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2004.

In an August 2004 rating decision, the RO granted service 
connection for neuralgic headaches, secondary to the 
veteran's service-connected cervical spine disability.  The 
veteran filed a NOD in October 2004, the RO issued a SOC in 
December 2004, and the veteran filed a substantive appeal 
(via a VA Form 9) in January 2004.

The RO continued the denials of the claims denied in the 
August 2003 rating decision (as reflected in the January and 
March 2005 supplemental SOCs (SSOCs), and subsequently 
continued the denials of all nine claims (as reflected in the 
August 2005 SSOC).

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

As the claim relating to the rating for headaches involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disabilities).  As to the petitions to reopen, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial).

After issuance of the August 2005 SSOC, the veteran, through 
his representative, submitted additional evidence in October 
2005 and March 2006 and at the June 2006 hearing.  The 
veteran waived initial RO consideration of the evidence in a 
June 2006 statement in support of claim (VA Form 21-4138).  
In addition, the veteran's representative indicated at the 
hearing that the veteran waived initial RO consideration of 
all the evidence submitted after the August 2005 SSOC 
(Hearing transcript, p. 18).  The Board will therefore 
consider this evidence.  38 C.F.R. § 20.1304(c) (2006). 

For the reasons expressed below, the issues of entitlement to 
increased ratings for hypertension, cervical sprain, an 
appendectomy scar, entitlement to a TDIU, and entitlement to 
a higher initial rating for headaches, are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  In an April 1997 rating decision, the RO denied the 
veteran's petitions to reopen his claims for service 
connection for a low back disability, tinnitus, and bilateral 
hearing loss, the veteran filed a NOD with this decision in 
November 1997, and RO issued a SOC in April 1999.  Although 
notified of the SOC in a letter of the same date, the veteran 
did not file a substantive appeal in response to the SOC.  

3.  No new evidence associated with the claims file since the 
RO's April 1999 SOC, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for degenerative changes of the lumbar 
spine, tinnitus, or bilateral hearing loss, or raises a 
reasonable possibility of substantiating these claims.

4.  In an April 2002 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for anxiety reaction; although the RO notified him of the 
denial later that month, the veteran did not appeal.

5.  No new evidence associated with the claims file since the 
RO's April 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for anxiety reaction or raises a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's April 1997 decision and April 1999 SOC that 
denied the petitions to reopen the claims for service 
connection for a low back disability, tinnitus, and bilateral 
hearing loss is final.  See 38 U.S.C.A. § 7105(c)(3) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103 (2006).

2.  As evidence received since the April 1999 SOC is not new 
and material, the requirements for reopening the claims for 
service connection for degenerative changes of the lumbar 
spine, tinnitus, or bilateral hearing loss are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2006).

3.  The RO's April 2002 decision that denied the petition to 
reopen the claim for service connection for anxiety reaction 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302(a), 20.1103 (2006).

4.  As evidence received since the April 2002 denial is not 
new and material, the requirements for reopening the claim 
for service connection for anxiety reaction are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a March 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the petitions to reopen the claims 
for service connection for degenerative changes of the lumbar 
spine, anxiety reaction, tinnitus, and bilateral hearing 
loss.  This included defining new and material evidence and 
explaining how to establish entitlement with regard to the 
underlying service connection claims.  The letter also 
explained what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
After issuance of the May 2003 letter described above, and 
opportunity for the veteran to respond, the January 2005, 
March 2005, and August 2005 SSOCs reflect readjudication of 
the claims being decided herein.  In addition, the January 
2007 letter informing the veteran that his appeal was being 
certified to the Board also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  While 
the claims were not readjudicated following this letter, the 
Board is denying all of the claims being decided herein; 
thus, there are no disability ratings or effective dates to 
assign.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Northport, New York.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2006).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss become manifest to a degree of l0 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

As indicated above, in April 1997, the RO denied the 
veteran's petitions to reopen his claims for service 
connection for a low back disability residual to a back 
injury, tinnitus, and bilateral hearing loss.  The veteran 
filed a NOD in November 1997, and RO issued a SOC in April 
1999.  Although notified of the SOC in a letter of the same 
date, the veteran did not file a substantive appeal in 
response to the SOC.  As the veteran did not perfect his 
appeal from the April 1997 rating decision and April 1999 
SOC, and no other exception to finality applies, the RO's 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(c)(3) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(b), 20.1103 (2006).

In addition, as noted above, in April 2002, the RO denied the 
veteran's petition to reopen his claim for service connection 
for anxiety reaction.  Although notified of that decision 
later that month, the veteran did not appeal.  As the veteran 
did not appeal the April 2002 RO decision and no other 
exception to finality applies, the RO's decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2006).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or 
"merely cumulative" of other evidence then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record. After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, subject to 
limited exceptions, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

As to the petition to reopen the claim for lumbar spine 
degenerative changes, to include as secondary to cervical 
sprain, the evidence before the RO at the time of the April 
1999 SOC included VA spine examinations dated February 1997 
and January 1998.  The February 1997 VA examination diagnosed 
chronic lumbosacral strain with right sciatica and lumbar 
radiculopathy; a September 1997 treatment record and an 
October 1997 letter from Dr. "D.P.", stating that the 
veteran suffered a fall during service and landed on his 
back, and that his cervical and lumbar spine arthritis were 
attributable to this fall; a January 1998 VA examination that 
diagnosed chronic lumbosacral strain, disc bulges, L2 to L5, 
and hemangioma at the S2 segment.  The examiner opined that 
"it would appear that this veteran's service-connected back 
injury is contributing to his ongoing pain and discomfort."  
Based on a review of the evidence, the RO determined in the 
April 1997 rating decision that there was no evidence showing 
an association between the veteran's low back disability and 
service.  In the April 1999 SOC, the RO added that Dr. 
"D.P."'s treatment records and letter, while new, was not 
material because he inaccurately stated that the veteran's 
in-service fall was on his back, while the service medical 
records show that the fall was on his neck and caused a 
cervical spine disability for which the veteran is service 
connected.  Thus, this evidence was not material because its 
inadequacy meant that it was not so significant that it had 
to be considered in order to decide the merits of the claim.

Evidence added to the claims file since the April 1999 SOC 
includes VAOPT notes from November 2000 through June 2006; an 
April 2002 VA spine examination that diagnosed mechanical low 
back pain with bilateral sacroiliac joint dysfunction and 
degenerative disc disease and facet disease from L2/L3 to 
L4/L5; an April 2003 letter from a VA physician noting the 
veteran's history of lower back and neck pain, MRIs showing 
moderate degenerative disc and facet disease of the 
lumbosacral spine with neurocanal narrowing in that area but 
no compression; an April 2003 letter from Dr. "M.M." 
stating that he had seen the veteran in his office on April 
24, 2003, and asking that his current cervical and lumbar 
spine symptoms be evaluated "in relationship to being 
causally related to his documented service-connected 
disability of the cervical spine"; a June 2003 VA 
examination report that diagnosed degenerative changes of the 
cervical and lumbar spine and concluded that these 
degenerative changes were more likely age-related than due to 
trauma in service; a March 2005 VAOPT note diagnosing lumbar 
spinal stenosis; an October 2005 VAOPT note diagnosing mild 
lumbar radiculopathy; a March 2006 VAOPT note indicating 
lumbar pain was being followed by ortho; a June 2006 VAOPT 
note indicating a flare-up of chronic low back pain and 
degenerative arthritis of the lumbar spine with mild 
radiculopathy on the right; and multiple MRIs of the lumbar 
spine diagnosing degenerative changes and degenerative disc 
disease at multiple levels.

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
the claim for service connection for degenerative changes of 
the lumbar spine.  Most of the new evidence did not address 
the issue of whether the veteran's lumbar spine degenerative 
changes are related to service or the service-connected 
cervical sprain.  Dr. "M.M." asked that the veteran's 
lumbar spine symptoms be evaluated in relationship to being 
causally related to his service-connected cervical spine 
disability, but did not opine as to whether such a 
relationship did, in fact, exist. Moreover, the only evidence 
that did address this question was the June 2003 VA 
examination report concluding that these degenerative changes 
were more likely due to age than trauma in service.  Thus, 
this evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).

As to the petitions to reopen to reopen the claims for 
tinnitus and bilateral hearing loss, evidence considered at 
the time of the April 1997 denial and April 1999 SOC included 
February 1997 VA audiological and ear disease examinations 
that diagnosed bilateral sensorineural hearing loss and 
tinnitus.  The audiological examination noted that the 
veteran indicated he had had tinnitus and bilateral hearing 
loss since service.  The ear disease examination indicated 
that the tinnitus was secondary to the hearing loss.  Based 
on a review of the evidence, the RO determined that there was 
no competent evidence to establish a causal nexus between the 
tinnitus or bilateral hearing loss and service, or competent 
evidence that the bilateral hearing loss arose within the 
one-year presumptive period.  

Evidence added to the claims file since the RO's April 1999 
SOC includes VA outpatient treatment records dated from 
November 2000 through June 2006, including a December 2002 VA 
outpatient treatment (VAOPT) note, a December 2003 
audiological evaluation, February 2004 VAOPT notes, a 
September 2005 VAOPT note, and a March 2006 VAOPT note, all 
of which related to the veteran's hearing loss and tinnitus.

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
the claims for service connection for hearing loss and 
tinnitus.  The December 2002 VAOPT note reported the 
veteran's statements that he had tinnitus and hearing loss 
since service as the result of noise exposure and diagnosed 
him with bilateral sensorineural hearing loss, and the 
December 2003 VA audiological evaluation indicated bilateral 
hearing loss.  The February 2004 VAOPT note indicated that 
the veteran had tinnitus for more than twenty years, that he 
had bilateral sensorineural hearing loss, and tinnitus for 
which there was no definitive cure.  The September 2005 VAOPT 
note stated that the veteran's tinnitus was being followed by 
audiology.  The March 2006 VAOPT note stated that the veteran 
had tinnitus with hearing loss followed by audiology.  
However, neither this nor any other evidence submitted since 
the April 1999 SOC indicated that the veteran's current 
tinnitus and bilateral hearing loss was related to service, 
or even addressed this etiological issue.  Thus, this 
evidence does not relate to an unestablished fact necessary 
to substantiate the claims or raise a reasonable possibility 
of substantiating the claims.  38 C.F.R. § 3.156(a) (2006).

As to the veteran's statements made during the June 2006 
hearing and elsewhere that his tinnitus and bilateral hearing 
loss are related to noise exposure in service and that his 
lumbar spine degenerative changes are related to service or 
his service connected cervical sprain, his arguments in this 
regard are cumulative and redundant, as these assertions were 
before the RO at the time of the April 1999 SOC and, in any 
event, the veteran has not been shown to possess the training 
and expertise to establish, on the basis of such assertions, 
a medical nexus between a current disability and any incident 
of military service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, where, 
as here, resolution of each issue on appeal turns on medical 
and other matters for which the competent and objective 
evidence is needed to establish, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claims for service connection for 
degenerative changes of the lumbar spine, tinnitus, and 
bilateral hearing loss simply have not been met.  Hence, the 
RO's denial of each petitions to reopen the claims for 
service connection for these disabilities in the April 1997 
rating decision and April 1999 SOC remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen any of these finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As to the petition to reopen the claim for anxiety reaction, 
the evidence before the RO at the time of the RO's April 2002 
rating decision denying service connection included VAOPT 
notes from November 2000 through March 2002 and a May 1999 VA 
psychiatric examination report.  The VA examination diagnosed 
generalized anxiety disorder, and the VAOPT notes did not 
relate to psychiatric treatment.  Based on a review of the 
evidence, the RO determined that there was no competent 
evidence to establish that the veteran's anxiety disorder 
(which had been found in a prior, November 1968 rating 
decision to have preexisted service) was aggravated by 
service.

Evidence added to the claims file since the RO's April 2002 
decision denying service connection for anxiety reaction 
includes VA outpatient treatment records dated from May 2003 
to June 2006, including April through May 2003 VAOPT notes 
diagnosing generalized anxiety disorder; a June 2003 VA 
examination report that diagnosed depression with no signs of 
emotional lability; and a March 2006 VAOPT note indicting 
that the veteran had depression/anxiety, was no longer on 
valium and was stable.  However, none of this evidence 
addresses whether the veteran's preexisting anxiety disorder 
was aggravated by service or any other issues as to the 
relationship between his anxiety disorder and service.  Thus, 
this evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).

As to the veteran's statements at the June 2006 hearing and 
elsewhere relating to the etiology of his anxiety disorder, 
as noted, he has not been shown to possess the training and 
expertise to establish, on the basis of such assertions, 
aggravation of a preexisting disability by service or to 
opine as to other etiological issues.  See Bostain v. West, 
11 Vet. App. at 127.  Accordingly, his unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen his previously disallowed claim for service connection 
for anxiety reaction.  See Moray v. Brown, 5 Vet. App. at 214 
(1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for anxiety 
reaction simply have not been met.  Hence, the RO's denial of 
the petition to reopen this claim in its April 2002 rating 
decision remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. at 467.

ORDER

As new and material evidence to reopen the claim for service 
connection for degenerative changes of the lumbar spine has 
not been received, the appeal as to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for tinnitus has not been received, the appeal as 
to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has not been received, 
the appeal as to that issue is denied.

As new and material evidence to reopen the claim for service 
connection for anxiety reaction has not been received, the 
appeal as to that issue is denied.



REMAND

The Board's review of the claims file reveals that additional 
RO action on the increased ratings claims, the claim for a 
TDIU, and the claim for a higher initial rating for 
headaches, is warranted.

At the June 2006 Board hearing, the veteran's representative 
argued that the most recent VA examinations as to the 
severity of the veteran's service-connected disabilities, in 
2003, were too old to indicate the current severity of these 
disabilities, which had worsened recently (Hearing 
transcript, p. 4).  She therefore requested remand of these 
claims.

Thus, given the veteran's claims of worsening disability, and 
to give him every consideration in connection with the claims 
remaining on appeal, the Board finds that further findings 
relating to his hypertension, cervical sprain, appendectomy 
scar, and neuralgic headaches, are needed to evaluate the 
current severity of these service-connected disabilities.  
See 38 U.S.C.A. § 5103A (West 2002 and Supp. 2006).  In 
addition, the veteran does not currently meet the schedular 
requirements for a TDIU, as he is service connected for 
cervical sprain, rated 20 percent, hypertension, rated 10 
percent, neuralgic headaches, rated 10 percent, and an 
appendectomy scar, rated noncompensable.  38 C.F.R. § 4.16(a) 
(2006).  However, his entitlement to such a rating on an 
extra-schedular basis must also be considered where there is 
evidence of unemployability by reason of a service-connected 
disability.  See 38 C.F.R. § 4.16(b) (2006).  Given that 
increased ratings for some or all of the disabilities for 
which he is currently service-connected could result in 
eligibility for a TDIU on a schedular basis, the Board finds 
that the claim for a TDIU is inextricably intertwined with 
the claim for a higher initial rating for dysthymic disorder, 
and this claim should be remanded as well.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).

Hence, the RO should arrange for the veteran to undergo 
further hypertension, orthopedic, dermatological, and 
neurological examinations, by physicians, at an appropriate 
VA medical facility. The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, shall result in a denial of the claims for 
increased ratings and may result in a denial of the claim for 
a higher initial rating for neuralgic headaches.  See 38 
C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file copy(ies) 
of the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further VA 
examinations, the RO should obtain and associate with the 
claims file all outstanding pertinent treatment records, 
including those from the VAMC in Northport, New York  where 
the veteran is receiving continuing treatment for his 
disabilities.

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claims remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002 and 
Supp. 2006); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should explain the 
respective responsibilities of VA and the veteran in 
obtaining Federal and non-Federal evidence, request that the 
veteran submit all evidence in his possession, and ensure 
that its letter to the veteran meets the requirements of all 
applicable precedent, including the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
specifically as regards ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should obtain from the 
Northport VAMC all outstanding pertinent 
records of medical evaluation, treatment 
and/or hospitalization of the veteran, 
from June 2006 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

2. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to his 
service-connected disabilities that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, 
explain the type of evidence that VA must 
obtain and that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the requirements of 
Dingess/Hartman, cited to above-as 
regards notice pertaining to disability 
rating and effective date-and all other 
applicable case law (as appropriate).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA hypertension, orthopedic, 
dermatological, and neurological 
examinations, by physicians, at an 
appropriate VA medical facility.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The hypertension examiner should take 
appropriate blood pressure readings and 
describe the manifestations of the 
veteran's hypertension in accordance with 
pertinent rating criteria for evaluation 
of the condition.  The examiner should 
also provide an opinion as to the impact 
of the veteran's hypertension on the his 
ability to work.

The orthopedic examiner should conduct 
range of motion testing of the cervical 
spine (expressed in degrees).  The 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
cervical spine.  If pain on motion is 
observed, he should indicate the point at 
which pain begins.  He or she should also 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the cervical spine due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, he 
or she should express such functional 
loss in terms of additional degrees of 
limited motion of the cervical spine.  

The examiner should indicate whether 
there is any ankylosis of the cervical 
spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.

The examiner should also provide an 
opinion as to the impact of the cervical 
spine disability on his ability to work.

The dermatological examiner should 
provide findings responsive to the 
criteria for rating scars, to include 
comment as visible or palpable tissue 
loss and either gross distortion or 
asymmetry; scar measurements; surface 
contour; adherence to underlying tissue; 
hypo- or hyper-pigmentation; abnormal 
skin texture; missing underlying soft 
tissue; induration, and inflexibility.  
The examiner should indicate whether the 
scars are superficial; stable or 
unstable; painful on examination; or 
limit the function of the affected part. 
The examiner should take into 
consideration unretouched color 
photographs of record.  The examiner 
should also provide an opinion as to the 
impact of the appendectomy scar on the 
veteran's ability to work.

The veteran's service-connected 
neurological headaches are rated, by 
analogy, to migraine headaches under 
Diagnostic Code 8100. Therefore, the 
neurological examiner should render 
specific findings with respect to the 
existence and extent (or frequency and 
intensity, as appropriate), of any 
prostrating headache attacks. The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician, if any).  The examiner 
should comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the veteran's 
economic adaptability.  The examiner 
should also provide an opinion as to the 
impact of the veteran's headaches on his 
ability to work.

5.  If the veteran fails to report to any 
scheduled VA examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
increased ratings for hypertension, 
cervical sprain, and an appendectomy 
scar, the claim for a higher initial 
rating for neuralgic headaches, and the 
claim for a TDIU.  If the veteran fails 
to report to any scheduled 
examination(s), the RO should apply 
3.655(b), as appropriate, in adjudicating 
the claim(s).  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


